Matter of Tione M. (2016 NY Slip Op 01550)





Matter of Tione M.


2016 NY Slip Op 01550


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


373 372

[*1]In re Tione M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about December 16, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348, 349 [2007]). There is no basis for disturbing the court's credibility determinations.
The victim's testimony established that appellant, while acting in concert with others, chased the victim and demanded money from him, causing him to reasonably fear an attack (see Matter of Orenzo H., 33 AD3d 492 [1st Dept 2006]). This evidence 	supported the elements of third-degree menacing. Appellant's alternative interpretations of these events are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK